Case 4:20-mj-04786-N/A-LAB Document 1 Filed 08/03/20 Page 1 of 1

CRIMINAL COMPLAINT
(Electronically Submitted)

United States District Court

United States of America DOCKET NO.
v.
Nilson Nabil Larach-Barahona

YOB: 1978; Citizen of Honduras eee OD HD 4 7 § 6 M J

 

DISTRICT of ARTZONA

 

 

 

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (by)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about July 31, 2020, at or near Arivaca, in the District of Arizona, Nilson Nabil Larach-Barahona, an alien,
entered, and was found in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through Alexandria, Louisiana on July 26, 2019, and without obtaining the express
consent of the Attorney General or the Secretary of-the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section
1326(b)(1), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED;

Nilson Nabil Larach-Barahona is a citizen of Honduras. On July 26, 2019, Nilson Nabil Larach-Barahona was
lawfully denied admission, excluded, deported and removed from the United States through Alexandria, Louisiana.
On July 31, 2020, agents found Nilson Nabil Larach-Barahona in the United States at or near Arivaca, Arizona,
without the proper immigration documents. Nilson Nabil Larach-Barahona did not obtain the express consent of
the Attorney General or the Secretary of the Department of Homeland Security to re-apply for admission to the
United States. ;

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is
EMG2IATC OFFICIAL TITLE
AUTHORIZED AUSA /s/Liza G . '
sihiza Gran *F (9) Border Patrol Agent
Andrew J, Carpenter

 

Sworn by telephone _x

 

SIGNATURE OF MAGISTRATE JUDGE” DATE

 

 

ay) : S. Boy. Qara., August 3, 2020
i St

1) Sea Pederal ruies of Criminal Pracedare Rules 3, 4.1, and 34

 

 

 
